Citation Nr: 0506615	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to October 
1973.  He died in May 1989.  The appellant is the veteran's 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In 
February 2001, the RO confirmed a prior denial of the claim 
for service connection for the cause of the veteran's death.  
In a subsequent statement of the case issued in October 2002, 
the RO stated that the additional evidence which had been 
presented was new and material to reopen the claim, but that 
the claim remained denied after considering the additional 
evidence in light of the other evidence of record.

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in August 2004.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied by the Board in a 
decision of September 1998.  

2.  The additional evidence presented since September 1998 
includes a medical opinion relating the veteran's death to 
his service-connected disabilities.

3.  The evidence submitted since the Board's September 1998 
decision bears directly and substantially on the matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

4.  During his lifetime, the veteran established service 
connection for arteriosclerotic heart disease with angina and 
hypertension, rated as 30 percent disabling effective from 
February 18, 1976; residuals of embolic infarction, right 
hemisphere, with partial paralysis of left hand and history 
of cerebrellar hemorrhage, rated as 100 percent disabling 
effective from July 14, 1987 and as 20 percent disabling 
effective from January 14, 1988; residuals of fracture of the 
left ankle, rated as 20 percent disabling effective from May 
19, 1976 and as 10 percent disabling effective from March 1, 
1989; hemorrhoids, rated as 10 percent disabling effective 
from November 1, 1973 and as noncompensably disabling 
effective from March 1, 1989; shrapnel wounds of the right 
lip, rated as noncompensably disabling effective from 
November 1, 1973; shrapnel wounds of the right chest, right 
upper arm and elbow and right hip, rated as noncompensably 
disabling effective from November 1, 1973.  

5.  The combined disability rating was 50 percent from May 
19, 1976; 100 percent from July 14, 1987; 60 percent from 
January 14, 1988; and 50 percent from March 1, 1989.

6.  The veteran died on May [redacted], 1989, at the age of 52 years.

7.  The veteran's death certificate states that the immediate 
causes of his death were liver failure, cholangitis, 
gallstones and cirrhosis.    

8.  The veteran's service-connected disabilities, 
particularly his arteriosclerotic heart disease with angina 
and hypertension and his residuals of embolic infarction, 
right hemisphere, with partial paralysis of left hand and 
history of cerebrellar hemorrhage, involved active processes 
affecting vital organs, and resulted in debilitating effects 
and general impairment of health to an extent that rendered 
him materially less capable of resisting the effects of other 
diseases causing death.  


CONCLUSIONS OF LAW

1.  The evidence received since the September 1998 Board 
decision is new and material, and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  The veteran's service-connected disabilities contributed 
substantially and materially to cause the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for the cause of the 
veteran's death was previously denied by the Board in a 
decision of September 1998.  Pursuant to 38 U.S.C.A. § 7104, 
a decision by the Board may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  The exception to this rule is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a VA decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104, 
7105.  Although the RO has already concluded that the claim 
has been reopened through the submission of new and material 
evidence, the Board is required to conduct its own review of 
that question.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).  The present claim was filed in January 2001.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has presented evidence since 
the September 1998 decision which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of the 
veteran's death.  See 38 C.F.R. § 3.156(a).  The Board notes 
that a lack of medical evidence linking the veteran's death 
to his service-connected disabilities was the reason why the 
claim was previously denied.  The additional evidence which 
has been presented since September 1998 includes a medical 
opinion linking the death with service-connected hypertension 
and heart disease.

The evidence received since the September 1998 Board decision 
is not cumulative and redundant of the evidence of record at 
the time of the prior denial of the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, for the reasons explained above, the Board has 
determined the appellant has submitted new and material 
evidence to reopen the claim for service connection for the 
cause of the veteran's death, and the petition to reopen such 
claim is granted.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his records of service show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

The veteran died on May [redacted], 1989, at the age of 52 years.  
The veteran's death certificate states that the immediate 
causes of his death were liver failure, cholangitis, 
gallstones and cirrhosis.    

During a hearing held at the RO in August 2004, the appellant 
testified as to her belief that the veteran's death was 
related to his period of service.  She reported that after 
service he experienced many physical problems, including 
being diabetic and hypertensive.  She expressed her opinion 
that his health was very poor prior to his final surgery due 
to service-connected disabilities such as his heart disorder 
and shrapnel wounds.  She asserted that he did not recover 
from the surgery because of his heart disorder and other 
service-connected problems.  The appellant gave similar 
testimony during a hearing held before a hearing officer from 
the RO in January 2003.  

The veteran's DD 214 shows that he had service in Vietnam.  
His primary specialty was infantry leader.  His awards 
included the Purple Heart and the Combat Action Ribbon.  

The veteran's service medical records show treatment for a 
variety of significant medical disorders.  For example, a 
record dated in July 1971 reflects treatment for hypertension 
probably of renal etiology.  A service record dated in April 
1972 reflects diagnoses of hypertension, probably essential, 
and angina pectoris.

During his lifetime, he established service connection for 
arteriosclerotic heart disease with angina and hypertension, 
rated as 30 percent disabling effective from February 18, 
1976; residuals of embolic infarction, right hemisphere, with 
partial paralysis of left hand and history of cerebrellar 
hemorrhage, rated as 100 percent disabling effective from 
July 14, 1987 and as 20 percent disabling effective from 
January 14, 1988; residuals of fracture of the left ankle, 
rated as 20 percent disabling effective from May 19, 1976 and 
as 10 percent disabling effective from March 1, 1989; 
hemorrhoids, rated as 10 percent disabling effective from 
November 1, 1973 and as noncompensably disabling effective 
from March 1, 1989; shrapnel wounds of the right lip, rated 
as noncompensably disabling effective from November 1, 1973; 
shrapnel wounds of the right chest, right upper arm and elbow 
and right hip, rated as noncompensably disabling effective 
from November 1, 1973.  

The combined disability rating was 50 percent from May 19, 
1976; 100 percent from July 14, 1987; 60 percent from January 
14, 1988; and 50 percent from March 1, 1989.

A hospital summary from the Craven County Hospital dated in 
July 1987 shows that the veteran was admitted for a probable 
hypertensive cerebrellar hemorrhage.  His blood pressure was 
180/100.  A CT scan showed a left cerebrellar hemorrhage.  

A VA neurology examination dated in May 1988 reflects that 
the veteran had (1) a history compatible with embolic 
infarction of the right hemisphere, mild; (2) history of 
cerebrellar hemorrhage with residual symptoms of dizziness; 
and (3) probable alcoholic cerebrellar tremor and distal 
symmetrical sensory neuropathy which is probably related to 
either alcoholism or glucose intolerance.  

The terminal hospital report from Harper-Grace Hospitals 
reflects that the veteran was admitted on May 20, 1989, one 
day after an endoscopic retrograde cholangiopancreatography 
with papillotomy for choledocholithiasis.  The veteran had 
presented to the emergency room with right upper quadrant 
discomfort and temperature elevation.  He had a history of 
severe cirrhosis, secondary to alcoholism with a history of 
esophageal varices.  The veteran originally had been admitted 
to Allen Park VA hospital when the above were found.  He was 
transferred to Harper Hospital for a papillotomy and he was 
readmitted because of the above complaints.  Blood testing on 
the day of admission showed a high glucose level.  The 
veteran was admitted to the surgery service where he was 
placed on triple antibiotics for presumed cholangitis, and 
followed closely.  Because of peritoneal signs and signs of 
sepsis, he was taken to the operating room where he underwent 
cholecystectomy and choledochoduodenostomy.  Several common 
duct stones were found.  Postoperatively, he initially did 
well, however, the first night he became hypotensive 
requiring large transfusions of albumin.  His urine output 
dropped and he required intubation because of increasing 
acidosis.  He was transfused with large amounts of fresh 
frozen plasma and albumin.  Throughout the next 24 hours his 
oxygenation worsened.  He remained hypotensive.  He was 
placed on pressors.  Despite large amounts of volume 
transfusion he went on to renal and profound hepatic failure.  
He lost all vital signs and despite resuscitative attempts 
expired.

The principal diagnoses contained in the final hospital 
report included acute cholangitis, cholelithiasis, cirrhosis, 
cardiorespiratory failure, hepatic failure, renal failure, 
hepatorenal syndrome, and sepsis.  It was noted that his 
medical history had included a myocardial infarction five 
years prior to admission and a cerebral vascular accident 
three years prior.  It was also noted that he had been 
dyspneic on climbing stairs.  

In January 1998, the Chief of the Nephrology Section at a VA 
hospital, reviewed the medical records of the veteran 
pursuant to the request in a 1997 Remand by this Board.  In 
response to the specific questions posed by the Board about 
renal failure and the veteran's death, the physician reported 
that the veteran died due to overwhelming septic shock and 
toxic acidosis, liver failure; that the above was a 
complication following gall bladder surgery in a patient with 
cirrhosis and cholangitis with a high morbidity and mortality 
rate; that the renal failure developed after the patient 
became hypotensive and was due to a combination of sepsis and 
ischemic insult to the kidneys; that ischemic heart disease 
did not play a role in development of acute renal failure, 
actually his heart did not fail as evidenced by the 
appropriately high cardiac output "14 to 15 liters" in the 
presence of septic shock; that the degree of azoturia at the 
time of death was not severe yet to be a contributor to his 
death; and that there was no evidence of any renal 
dysfunction up until 2 days prior to the veteran's death.

The appellant has presented several medical opinions in 
support of her claim.  In a letter dated in April 2000, Erwin 
Feldman, D.O., stated that "In reviewing all of [the 
veteran's] medical records, it is obvious to me that he had 
many medical problems.  It is also obvious that 
cardiovascular disease contributed to his death."  

A letter dated in January 2002 reflects that Erwin Feldman, 
D.O. stated that 

I have reviewed [the veteran's] medical records and 
hospital records prior to his death.

Upon reviewing his chart [the veteran] had a 
multitude of problems including cirrhosis of the 
liver, cholecystitis, renal and hepatic failure and 
sepsis.

After reviewing all results, it appears that [the 
veteran's] death results from cardiorespiratory 
failure, which was preceded by congestive heart 
failure, which was associated with a history of 
cardiac problems as well as the liver and kidneys.  

I feel that his cardiac disease and problems caused 
his cardiorespiratory failure and death.  Obviously 
there are other factors leading up to this, [such] 
as hepatic and renal failure, but it appears the 
end result was that of congestive heart failure 
with complete pulmonary failure.  

His history of atherosclerotic heart disease and 
hypertension are the leading causes of his death.

A letter dated in January 2003 reflects that Erwin E. 
Feldman, D.O, stated that:

[The veteran's] history does show evidence of 
albumin abnormalities and proteinurea when he was 
in the armed services.  Subsequently, as he became 
ill after his discharge from the service he was 
treated for edema, renal problems and 
arteriosclerosis.  He was predisposed to develop 
diabetes mellitus with this history.  He did have 
some elevated blood sugars when he became 
terminally ill.  He developed renal failure and 
hepatic failure, which likely caused his cardiac 
arrest.  This gentleman, despite gall bladder and 
alcohol problems, was not the primary cause of 
death.  His death, apparently, was [due] to renal 
failure causing the kidneys to shut down and lose 
the ability to rid the body of metabolites, impair 
creatine metabolism, and increase production of 
ammonia and possible glucose.  All of these 
functions are part of renal impairment with the 
inevitable development of heart failure and cardiac 
arrest.  There are several types of renal disease 
and the underlying problems that he had, such as 
diabetes are a precursor to renal disease.  Medical 
records from Harper Grace Hospital show significant 
abnormal testing confirmed the above problems.  

A letter dated in August 2004 from Erwin Feldman, D.O, 
contains the following opinion:

[The veteran's] chart was reviewed.  He was a Type 
II Diabetic suffering from Heart disease and 
Hypertension.  He developed secondary renal disease 
caused by diabetes.  Also generalized peripheral 
vascular disease and neuropathy secondary to 
diabetes.  

These problems certainly are inter related and 
caused and aggravated his ultimate death from 
cardiovascular disease.  

The Board notes that the severity of the service-connected 
disabilities is illustrated by the fact that the veteran's 
disability rating ranged between 50 percent and 100 percent 
during the two years preceding his death.  The Board finds 
that the veteran's service connected disabilities, 
particularly his arteriosclerotic heart disease with angina 
and hypertension and his residuals of embolic infarction, 
right hemisphere, with partial paralysis of left hand and 
history of cerebrellar hemorrhage, involved active processes 
affecting vital organs, and resulted in debilitating effects 
and general impairment of health to an extent that rendered 
him materially less capable of resisting the effects of other 
diseases causing death.  Based on its review of the relevant 
evidence in this matter, it is the decision of the Board that 
the evidence is evenly balanced regarding the claim for 
service connection for the cause of the veteran's death.  In 
this regard, the Board notes that a VA medical opinion weighs 
against the claim, while medical opinions from a private 
physician weigh in favor of the claim.  This creates 
reasonable doubt which may be resolved in favor of the 
appellant.  Therefore, the Board finds that disabilities 
incurred in service caused or contributed substantially and 
materially to cause the veteran's death.  Accordingly, 
service connection is warranted for the cause of the veteran 
death.  

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from any possible lack of assistance or 
duty to notify under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


